The principal question raised on the instant appeals is whether the court below, when hearing appeals from a tax assessment, erred in declining to accept the testimony of an expert witness for the appellant who admittedly based his opinion as to the value of the subject property on his own supposititious set of circumstances concerning what he conceived to be the "highest and best use" of the property which assumption was, in fact, contrary to the use that had for years been made, and is still being made, of the property for the steel mill purposes of a large and successful going concern. The action of the learned court below was so obviously correct as to render unnecessary any extended legal discussion on our part in further justification of the hearing court's action in such regard. The remaining questions raised by the appellant are equally without merit. The orders appealed from are accordingly affirmed on the opinion of Judge THOMPSON for the court below at the appellant's costs on each appeal.
Affirmed. *Page 375